Citation Nr: 1455492	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee and left hip disabilities.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kitrina J. Wright, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from June 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder and an increased evaluation for PTSD.  

The Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge in January 2014; however, he failed to appear for that hearing, so his request for a hearing is deemed withdrawn.

The Board notes that the Veteran's claims were last addressed in a February 2013 supplemental statement of the case.  The Veteran's representative, however, submitted VA treatment records from June through July 2013 in regard to the PTSD claim, and private treatment records in regard to the Veteran's lumbar spine claim.  Accordingly, those issues must be remanded at this time in order for the agency of original jurisdiction (AOJ) to adjudicate the claims in light of this evidence.  

The Board additionally finds that a VA examination of the Veteran's lumbar spine disorder should be obtained on remand as well.  The Veteran has indicated that he believes his lumbar spine disorder is related to a motor vehicle accident in service or is due to his service-connected bilateral knee and left hip disabilities.  The Veteran underwent a VA examination of his lumbar spine in October 2010; however, that opinion does not address direct service connection or the aggravation portion of a secondary service connection question.  Accordingly, that opinion is inadequate and a VA examination and adequate medical opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, given the length of time since the last PTSD examination and the need for a remand at this time, a new VA examination should be scheduled in order to obtain current information regarding the severity of PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia and Salisbury VA Medical Centers, or any other VA medical facility where the Veteran may have sought treatment/evaluation, since August 2011, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD or lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each lumbar spine disorder found, to include any arthritic condition thereof.

For each identified lumbar spine disorder, the examiner should opine as to whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any motor vehicle accident therein.  (The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.)

The examiner should opine whether any lumbar spine disorder more likely, less likely, or at least as likely as not was (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected knee and left hip disabilities, to include any altered gait or altered weight-bearing as a result of any service-connected disorder.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  After completing the development sought in paragraphs 1 and 2 above, schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The examiner should also opine whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder and an increased evaluation for PTSD.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

